DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2018/084945, filed on 12/14/2018, which claims priority from EP18152449.7, filed on 1/19/2018.



Claim Objections
Claims 27 and 32 are objected to because of the following informalities:
Claim 27, line 3, “is configure to” should be changed to --is configured to-- to correct spelling.
Claim 32, line 2, “and provide a sum” should be changed to --and providing a sum-- to correct grammar.
Appropriate correction is required to place claims in better form.

	
Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:



Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the recitation of the use of the lithographic apparatus of claim 16 without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). (MPEP 2173.05(q)). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 35 provides for the use of the lithographic apparatus of claim 16, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process Applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. (MPEP 2173.05(q)). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20, 22, 26-32, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emoto (US PGPub 2001/0055102). 
Regarding claim 16, Emoto discloses a lithographic apparatus (Fig. 8, paras. [0078], [0098], [0106], [0116], [0121], [0135]-[0136], exposure apparatus) comprising:
an actuation system configured to position an object (Figs. 1-8, paras. [0078]-[0083], [0098], [0106], [0116], [0121], [0136], [0140]-[0145], the exposure apparatus includes a wafer stage 53 with a driving device that positions a wafer 51);
a control unit configured to control the actuation system (Figs. 1-8, paras. [0083], [0110]-[0112], [0119], [0131], [0139], [0142]-[0143], main controller 11, 70 controls the exposure apparatus, which includes wafer stage 53 positioned by a driving device, cooling amount control unit 13, 72, and heat generation amount control unit 31, 75); and
a cooling system configured to cool the actuation system (Figs. 1-8, paras. [0081], [0084], [0101], [0110], [0114], [0119], [0131], [0139], [0142]-[0144], cooling amount control unit 13, 72 controls cooling unit 17, 73 to supply coolant 19 to the linear motor), 

wherein the cooling system comprises a cooling element interacting with the coil assembly and configured to cool the coil assembly (Figs. 1-7, paras. [0081], [0084], [0088], [0099], [0104], [0110]-[0114], [0119], [0142], coolant 19 is provided to cool coils 8), and
wherein the control unit is configured to control a temperature of the one or more coils to keep a magnitude of cyclic stress below a predetermined value (Figs. 1-8, paras. [0088], [0091], [0093], [0109]-[0119], [0123]-[0125], [0132], [0140]-[0145], the control unit controls the Peltier element 20 based on prediction of the heat generated by the coils to control heat movement in real time with the driving of the stage and is configured to control the Peltier element 20 to suppress temperature change of the stationary element with the coils 8. In other embodiments, the control unit controls a heat generation amount of heating unit 30 or controls the heat generation amounts of coils to suppress temperature changes, thereby reducing the cyclical stress from temperature changes on the coils). 
Regarding claim 17, Emoto discloses wherein the control unit is configured to keep a temperature difference between the one or more coils of the coil assembly and the cooling element within a predetermined range for a predetermined amount of time during positioning of the object in order to keep the magnitude of cyclic stress below a predetermined value (Figs. 1-7, paras. [0087]-[0088], [0091], [0093], [0109]-[0114], [0117]-[0119], [0123]-[0132], [0143]-[0144], the controller controls the difference in 
Regarding claim 18, Emoto discloses wherein the control unit is configured to keep a temperature of the one or more coils of the coil assembly within a predetermined range for a predetermined amount of time during positioning of the object in order to keep the magnitude of cyclic stress below a predetermined value (Figs. 1-7, paras. [0093], [0109]-[0114], [0117]-[0119], [0123]-[0132], [0143]-[0144], the controller can suppress the change in temperature during linear motor movement by using Peltier elements 20 to set a higher initial temperature. Alternatively, the controller controls heat generated by heating unit 30 to generate an amount of heat during the linear motor driving state to suppress the change in temperature. The controller can also use a coil not actively used for driving to generate heat during driving to prevent temperature changes during driving, or the controller can use an arrangement of redundant coils to control the total heat generation amount during driving to a preset initial amount).
Regarding claim 19, Emoto discloses wherein the coil assembly comprises separate heating elements configured to heat the one or more coils of the coil assembly (Fig. 1, paras. [0085], [0088], [0093], each Peltier element 20 is controlled, and the 
Regarding claim 20, Emoto discloses wherein the control unit is configured to provide a force generating electric current to the one or more coils aiming at positioning of the object, and to provide a heat generating electric current in addition to the force generating electric current aiming to apply additional heat to the one or more coils (Figs. 5-7, paras. [0117]-[0119], [0122]-[0132], the controller 11 uses a coil not actively participating in driving the linear motor as a heating unit while providing a driving current to a driving coil for moving the linear motor. In an additional embodiment, redundant actuators are provided so that current is provided to pairs of coils to generate heat and current is differentially supplied to generate driving forces in the desired directions while controlling the total heat generation amount of the driving device to the preset initial heat amount). 
Regarding claim 22, Emoto discloses wherein:
the coil assembly comprises a temperature sensor to measure a temperature of the one or more coils of the coil assembly (Figs. 1-7, paras. [0081], [0087], [0088], [0092], [0110]-[0113], [0119], a temperature sensor 14 is attached to each stationary element 7 with coils 8), and
the control unit is configured to determine the heat generating electric current in dependency of the measured temperature of the one or more coils (Figs. 1-7, [0117]-[0119], [0122]-[0132], the controller 11 controls the heat generation amounts for the coils based on the output from the temperature sensor 14).
Regarding claim 26, Emoto discloses further comprising:

a support constructed to support a patterning device, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam (Fig. 8, paras. [0136]-[0138], a reticle 55 is held by a reticle holder to pattern the illumination emitted by the illumination optical unit);
a substrate table constructed to hold a substrate (Figs. 1, 4-6, 8, paras. . [0078]-[0083], [0136], [0140]-[0145], the exposure apparatus includes a wafer stage 53 that holds wafer 51 on a chuck 52); and
a projection system configured to project the patterned radiation beam onto a target portion of the substrate (Fig. 8, para. [0136], the projection lens 54 projects the illumination patterned by the reticle 55 onto the surface of wafer 51),
wherein the actuation system is configured to position the support or the substrate table (Figs. 1-8, paras. paras. [0078]-[0083], [0098], [0106], [0116], [0121], [0136], [0140]-[0145], the exposure apparatus includes a wafer stage 53 with a driving device that positions a wafer 51). 
Regarding claim 27, Emoto discloses wherein:
the coil assembly comprises two or more coils (Figs. 1-7, the stationary elements 7 include multiple coils 8); and
the control unit is configured to provide force generating electric currents to the two or more coils such that generated forces are opposite (Figs. 6-7, paras. [0122]-
Regarding claim 28, Emoto discloses a method of operating a lithographic apparatus (Fig. 8, paras. [0078], [0098], [0106], [0116], [0121], [0135]-[0136], exposure apparatus) comprising an actuation system for positioning an object (Figs. 1-8, paras. [0078]-[0083], [0098], [0106], [0116], [0121], [0136], [0140]-[0145], the exposure apparatus includes a wafer stage 53 with a driving device that positions a wafer 51) and a cooling system for cooling the actuation system (Figs. 1-8, paras. [0081], [0084], [0101], [0110], [0114], [0119], [0131], [0139], [0142]-[0144], cooling amount control unit 13, 72 controls cooling unit 17, 73 to supply coolant 19 to the linear motor), the actuation system comprising a coil assembly including one or more coils as force generating members (Figs. 1-7, paras. [0080]-[0083], [0099], [0122], the linear motor includes coils 8 to generate driving force for the stage), the cooling system comprising a cooling element interacting with the coil assembly for cooling the coil assembly (Figs. 1-7, paras. [0081], [0084], [0088], [0099], [0104], [0110]-[0114], [0119], [0142], coolant 19 is provided to cool coils 8), and the method comprising:
transmitting a force generating electric current to the one or more coils of the coil assembly to position the object (Figs. 1-7, [0080]-[0083], [0099], [0108]-[0110], [0117]-[0119], [0122]-[0132], the linear motor includes coils 8 to generate driving force for the stage, and the controller 11 controls current supplied to the coils); and
maintaining a temperature difference between the one or more coils of the coil assembly and the cooling element or a temperature of the one or more coils within a predetermined range for a predetermined amount of time during positioning of the 
Regarding claim 29, Emoto discloses wherein the maintaining comprises:
determining an amount of heat generated by the force generating electric current (Figs. 1-7, paras. [0081], [0087], [0088], [0092], [0110]-[0113], [0119], a temperature sensor 14 is attached to each stationary element 7 with coils 8, or cooling amount control unit 13 predicts heat generated by the coils); and
adding additional heat to the one or more coils of the coil assembly when the amount of heat generated by the force generating electric current is insufficient (Figs. 1-7, paras. [0088], [0093], [0110]-[0113], [0117]-[0119], [0122]-[0132], the controller 11 directs Peltier element 20 to heat the stationary element 7 with coils 8 to suppress temperature changes, or controller 11 controls the heat generation amount control unit 31 to drive heating unit 30 to add heat to the coils 8, or controller 11 controls current to coils to control the heat generation in the coils to suppress temperature change). 
Regarding claim 30, Emoto discloses wherein the maintaining comprises:
measuring a temperature difference between the one or more coils and the cooling element or measuring a temperature of the one or more coils (Figs. 1-7, paras. 
adding additional heat to the one or more coils of the coil assembly when the amount of heat generated by the force generating electric current is insufficient (Figs. 1-7, paras. [0088], [0093], [0110]-[0113], [0117]-[0119], [0122]-[0132], the controller 11 directs Peltier element 20 to heat the stationary element 7 with coils 8 to suppress temperature changes, or controller 11 controls the heat generation amount control unit 31 to drive heating unit 30 to add heat to the coils 8, or controller 11 controls current to coils to control the heat generation in the coils to suppress temperature change).
Regarding claim 31, Emoto discloses wherein the adding is carried out by driving heat elements in the coil assembly (Figs. 5-7, paras. [0117]-[0119], [0122]-[0132], the controller 11 uses a coil not actively participating in driving the linear motor as a heating unit while providing a driving current to a driving coil for moving the linear motor. In an additional embodiment, redundant actuators are provided so that current is provided to pairs of coils to generate heat and current is supplied to generate driving forces in the desired directions while controlling the total heat generation amount of the driving device to the preset initial heat amount). 
Regarding claim 32, Emoto discloses wherein the adding is carried out by adding a heat generating electric current to the force generating current and provide a sum of the electric currents to the one or more coils (Figs. 5-7, paras. [0117]-[0119], [0122]-[0132], the controller 11 uses a coil not actively participating in driving the linear motor as a heating unit while providing a driving current to a driving coil for moving the linear motor. Additionally, redundant actuators are provided so that current is provided 
Regarding claim 34, Emoto discloses further comprising providing force generating electric currents to two or more coils of the coil assembly such that generated forces are opposite (Figs. 6-7, paras. [0122]-[0132], redundant actuators are provided so that current is provided to pairs of coils to generate heat and current is supplied to generate opposing driving forces).
Regarding claim 35, Emoto discloses a device manufacturing method wherein use is made of the lithographic apparatus of claims 16 (see claim 16 rejection above, Figs. 8, 12, and 13, paras. [0135]-[0136], [0152]-[0155], the exposure apparatus exposes a wafer as part of a semiconductor device manufacturing process). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Emoto as applied to claim 16 above, and further in view of Morimoto et al. (US PGPub 2008/0212042, Morimoto hereinafter).
Regarding claim 25, Emoto does not appear to explicitly describe wherein the coil assembly comprises potting material arranged between the one or more coils and the cooling element. 
Morimoto discloses wherein the coil assembly comprises potting material arranged between the one or more coils and the cooling element (Figs. 7-9, paras. [0076]-[0080], coil body 144 is covered by mold layer 143 and a liquid protection layer 150 to protect the coils from the coolant in coolant flow passage 142a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the coil assembly comprises potting material arranged between the one or more coils and the cooling element as taught by Morimoto in the coil assembly of the lithographic apparatus as taught by Emoto since including wherein the coil assembly comprises potting material arranged between the one or more coils and the cooling element is commonly used to protect the coils from cooling liquid during operation of a linear motor.  



Allowable Subject Matter
Claims 21, 23, 24, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the control unit is configured to keep a root mean square value of a sum of the force generating electric current and the heat generating electric current within a predetermined range. This limitation in combination with the other limitations of the parent claims would render claim 21 non-obvious over the prior art of record if rewritten. 
Regarding claim 23, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the heat generating electric current comprises a modulation having a frequency. This limitation in combination with the other limitations of the parent claims would render claim 23 non-obvious over the prior art of record if rewritten.
Regarding claim 24, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the frequency is such that an alternating force is applied by the one or more coils such that the actuating system is stationary. This limitation in combination with the other limitations of the parent claims would render claim 24 non-obvious over the prior art of record if rewritten.
Regarding claim 33, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the heat generating electric current comprises a modulation frequency; and an alternating force, associated with the modulation frequency, applied by the one or more coils is such that the actuating system is stationary. These limitations in combination with the other limitations of the parent claims would render claim 33 non-obvious over the prior art of record if rewritten.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper et al. (US PGPub 2010/0156198, Cooper hereinafter) discloses a cooling system that cools active and inactive coils of a motor. 
Rothenhoefer et al. (US PGPub 2017/0023869) discloses using electric currents to generate heat in an actuator arrangement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882